Opinion by
Cline, J.
At the trial Maxwell Meyers testified that he had been importing these musical instruments for about 4)4 years and knew the prices at which they were being offered, said prices being uniform except in the fluctuation of Italian currency; that the entered value was advanced on the basis of a shipment of a sample to St. Louis Music Supply; that the price charged that firm was the price of a sample, whereas the petitioner herein was buying in very large quantities; that he inquired generally in the trade to find out whether the entered price was correct; that he found $35 was the price which other Jobbers paid within 4 or 5 months; that the price was advanced 3 or 4 weeks later and was thereafter reduced; and that he gave all the information he had to the appraiser. On the record presented it was held that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.